Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 1 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 2 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 3 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 4 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 5 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 6 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 7 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 8 of 40
Case 2:19-bk-51163-SDR   Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 9 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 10 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 11 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 12 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 13 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 14 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 15 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 16 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 17 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 18 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 19 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 20 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 21 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 22 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 23 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 24 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 25 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 26 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 27 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 28 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 29 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 30 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 31 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 32 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 33 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 34 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 35 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 36 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 37 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 38 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 39 of 40
Case 2:19-bk-51163-SDR    Doc 928-1 Filed 11/25/20 Entered 11/25/20 16:11:52
                         Desc Exhibit Page 40 of 40
